Citation Nr: 0309525	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Bell's palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran served on active duty from February 1978 to June 
1979.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  By a decision 
issued in March 2001, the Board remanded the veteran's claim 
of entitlement to service connection for Bell's palsy.  The 
claim returned to the Board, and development has been 
conducted.  However, in light of the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), remand is required to afford the 
veteran due process.

The Board notes that the veteran was scheduled for VA 
examination in February 2003, but did not report for the 
scheduled examination, although the record reflects 
confirmation, by a signature on a return receipt for mail, 
that the veteran received notice in advance of the 
examination.  However, if the veteran requests that his VA 
examination be rescheduled, he should be afforded 
examination.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should, by means of a 
Supplemental Statement of the Case (SSOC) 
or other appropriate correspondence, 
advise the veteran of the date(s) the RO 
notified the veteran of VA's duties to 
him under the Veterans Claims Assistance 
Act of 2000, Public Law No. 106- 475, 114 
Stat. 2096 (Nov. 9, 2000) (or provide 
such notice to the veteran); review the 
actions taken by VA to assist him in 
developing the claim; review the evidence 
of record as a whole, including evidence 
received since the June 2002 SSOC, and, 
in particular, advise the veteran that 
evidence of a current disability due to 
Bell's palsy is still missing.  

The RO should specifically advise the 
veteran of the provisions of 38 C.F.R. 
§ 3.655 and of the consequences of his 
failure to report for VA examination 
scheduled in February 2003, and afford 
him an opportunity to reschedule that 
examination.  The RO should advise the 
veteran that it is his responsibility to 
identify or submit any clinical records 
he believes might be relevant, and afford 
him an opportunity to submit or identify 
any additional clinical or other records 
which might be relevant.  The RO should 
advise the veteran of alternative types 
of evidence he may wish to identify or 
submit.  

Finally, the RO should advise the veteran 
of the time period available for 
response.

2.  Upon completion of the actions 
directed by the Board, and of any other 
development deemed appropriate by the RO, 
or required by the veteran's response to 
this Remand or to the correspondence from 
the RO, the RO should again consider the 
veteran's claim for service connection 
for Bell's palsy on the merits.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a SSOC concerning all 
evidence added to the record since the 
previous SSOC. 

The claim should thereafter be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford due process to the veteran.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


